Citation Nr: 1800520	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  13-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1961 to July 1966, including service in Korea and Vietnam.  

His awards and decorations included the Good Conduct Medal, Vietnam Service Medal, and the National Defense Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

In September 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

Although the RO may have reopened the previously denied claim, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection for PTSD in order to establish Board jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for PTSD.  Although the Veteran filed a timely notice of disagreement, and a statement of the case was issued, the Veteran did not perfect an appeal.  Therefore, that rating decision became final.

2.  The evidence received subsequent to the July 2007 final denial of the claim for service connection for PTSD is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed to provide a complete and accurate record.  The Board finds that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the nature and etiology of his PTSD and any other psychiatric disorders.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's treatment records indicate a diagnosis of chronic PTSD, as well as adjustment disorder with mixed anxiety and depressed mood.  In his September 2017 testimony, the Veteran stated that he had been diagnosed with PTSD in 2008.  He also reported symptoms of anxiety, and the Veteran's wife stated that the Veteran has nightmares.  The Veteran reported that his stressor occurred in February or March of 1966, when his unit was attacked at midnight on a Saturday.  He asserted that he went to a bunker to stay out of harm's way, and that mortar rounds hit the gravel road and a shell fragment went through the building where he normally lived.  As such, because there is an indication that multiple acquired psychiatric disorders may be present and may also be related to service, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature and etiology of any current psychiatric condition(s).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA medical records and private medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2. Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  The examiner must review the claims file and this remand, and should note that review in the report.  Any further indicated tests and studies, to include psychological studies, should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service events.  

(a) The examiner should diagnose all psychiatric disabilities present.  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a claimed in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD pursuant to DSM-IV have been satisfied.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the claimed in-service event.

(b) With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to any incident of the Veteran's active duty service.

3. Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


